                    Case 19-35665            Doc 1       Filed 12/18/19 Entered 12/18/19 17:19:30                              Desc Main
                                                          Document     Page 1 of 107
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Richwill Enterprises, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Richwill Enterprises, Inc. Warehouse and Distribution
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3607 W. 116th St.
                                  Chicago, IL 60665-3676
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Debtor has ceased doing business and no assets
                                                                                                  remain at the
                                                                                                  Debtor's Former Business Address:
                                                                                                  1443 W. 41st St. Chicago, IL 60609
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-35665               Doc 1       Filed 12/18/19 Entered 12/18/19 17:19:30                               Desc Main
Debtor
                                                             Document     Page 2 of 107
                                                                                    Case number (if known)
          Richwill Enterprises, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4931

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                        Chapter 9
                                        Chapter 11. Check all that apply:
                                                         Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                           Case number
                                                 District                                 When                           Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                    Case 19-35665          Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                               Desc Main
Debtor
                                                           Document     Page 3 of 107
                                                                                  Case number (if known)
         Richwill Enterprises, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 4 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 5 of 107
                   Case 19-35665                            Doc 1              Filed 12/18/19 Entered 12/18/19 17:19:30                                                            Desc Main
                                                                                Document     Page 6 of 107
 Fill in this information to identify the case:

 Debtor name            Richwill Enterprises, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          472,743.88

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          472,743.88


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            18,423.48

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        2,584,154.19


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          2,602,577.67




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                   Case 19-35665                  Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                        Desc Main
                                                                  Document     Page 7 of 107
 Fill in this information to identify the case:

 Debtor name          Richwill Enterprises, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Fifth Third Checking Account                                                            2398                                 $348,161.25




            3.2.     Fifth Third Bank Checking Account                                                       1443                                    $3,556.90



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                  $351,718.15
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Berry Global, Inc. Security Deposit                                                                                          $110,250.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                      Desc Main
                                                                  Document     Page 8 of 107
 Debtor         Richwill Enterprises, Inc.                                                        Case number (If known)
                Name



 9.         Total of Part 2.                                                                                                         $110,250.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.         See Attachment 1

 11.        Accounts receivable
            11a. 90 days old or less:                                5,600.00   -                                0.00 = ....               $5,600.00
                                              face amount                           doubtful or uncollectible accounts



            11a. 90 days old or less:                                5,175.73   -                                0.00 = ....               $5,175.73
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                          $10,775.73
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No.   Go to Part 8.
       Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No.   Go to Part 9.
       Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30             Desc Main
                                                                  Document     Page 9 of 107
 Debtor         Richwill Enterprises, Inc.                                                   Case number (If known)
                Name



     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
            Net Operating Loss Carry Forwards
            See Attachment 2                                                                   Tax year                              Unknown



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                           $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-35665                       Doc 1           Filed 12/18/19 Entered 12/18/19 17:19:30                                         Desc Main
                                                                       Document     Page 10 of 107
 Debtor          Richwill Enterprises, Inc.                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $351,718.15

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $110,250.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $10,775.73

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $472,743.88           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $472,743.88




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                  Desc Main
                                                                  Document     Page 11 of 107
 Fill in this information to identify the case:

 Debtor name         Richwill Enterprises, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                 Desc Main
                                                                  Document     Page 12 of 107
 Fill in this information to identify the case:

 Debtor name         Richwill Enterprises, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $1,469.60        $1,469.60
           Steven Degraf                                             Check all that apply.
           11349 S. Lamon                                             Contingent
           Alsip, IL 60803                                            Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $559.36        $0.00
           Armani Fernandez                                          Check all that apply.
           13300 S. Baltimore                                         Contingent
           Chicago, IL 60603                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   33504                               Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                              Desc Main
                                                                  Document     Page 13 of 107
 Debtor       Richwill Enterprises, Inc.                                                                      Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $349.60     $349.60
          Steven Fernandez                                           Check all that apply.
          10741 Avenue C                                              Contingent
          Chicago, IL 60617                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,124.00    $2,124.00
          Kurt Kennedy                                               Check all that apply.
          456 W. 44th St.                                             Contingent
          Chicago, IL 60609                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,119.60    $2,119.60
          Louis Kennedy                                              Check all that apply.
          4530 S. Lowe Avenue                                         Contingent
          Chicago, IL 60609                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $167.84     $167.84
          Noel Lopez                                                 Check all that apply.
          5249 S. Luna                                                Contingent
          Chicago, IL 60638                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                              Desc Main
                                                                  Document     Page 14 of 107
 Debtor       Richwill Enterprises, Inc.                                                                      Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $349.60     $349.60
          Brendon McMahon                                            Check all that apply.
          6234 W. 92nd St.                                            Contingent
          Oak Lawn, IL 60453                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $349.60     $349.60
          Israel Moreu                                               Check all that apply.
          4358 S. Richmond                                            Contingent
          Chicago, IL 60632                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $316.60     $316.60
          Oscar Mota                                                 Check all that apply.
          3428 W. 72nd St.                                            Contingent
          Chicago, IL 60629                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,528.00    $2,528.00
          Luis Navarro                                               Check all that apply.
          292 Hillcrest Dr.                                           Contingent
          Dyer, IN 46311                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                              Desc Main
                                                                  Document     Page 15 of 107
 Debtor       Richwill Enterprises, Inc.                                                                      Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,024.00    $2,024.00
          Rick Principato                                            Check all that apply.
          3011 W. 111th St., #2                                       Contingent
          Chicago, IL 60655                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $319.60     $319.60
          Joshua Prude                                               Check all that apply.
          3616 W. Douglas, Apt. 12                                    Contingent
          Chicago, IL 60623                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $282.88     $282.88
          Juan M. Ruiz                                               Check all that apply.
          8632 S. Manistee                                            Contingent
          Chicago, IL 60617                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,700.00    $1,700.00
          Ricky J. Scialabba                                         Check all that apply.
          4355 S. Emerald                                             Contingent
          Chicago, IL 60609                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 19-35665                   Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                                Desc Main
                                                                  Document     Page 16 of 107
 Debtor        Richwill Enterprises, Inc.                                                                     Case number (if known)
               Name

 2.15       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,450.00    $1,450.00
            Jose Velez, Jr.                                          Check all that apply.
            530 W. 43rd P.                                            Contingent
            Chicago, IL 60609                                         Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.16       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $339.20     $339.20
            Samuel Velez                                             Check all that apply.
            4358 S. Richmond                                          Contingent
            Chicago, IL 60632                                         Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.17       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,974.00    $1,974.00
            Frank Villagomez                                         Check all that apply.
            530 W. 43rd Pl.                                           Contingent
            Chicago, IL 60609                                         Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $49,303.58
           Al-Amin Brothers Transport                                               Contingent
           P.O. Box 3176                                                            Unliquidated
           Carol Stream, IL 60132-3176                                              Disputed
           Date(s) debt was incurred See Attachment 3
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $58,889.37
           Antler Trucking Co.                                                      Contingent
           3001 N. Broadway St.                                                     Unliquidated
           Saint Louis, MO 63147                                                    Disputed
           Date(s) debt was incurred See Attachment 3
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                          Desc Main
                                                                  Document     Page 17 of 107
 Debtor       Richwill Enterprises, Inc.                                                              Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,277,181.83
          Berry Global, Inc.                                                  Contingent
          101 Oakley Street                                                   Unliquidated
          Evansville, IN 47710                                                Disputed
          Date(s) debt was incurred      See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $449,325.00
          Berry Plastics Corp.                                                Contingent
          P.O. Box 959                                                        Unliquidated
          Evansville, IN 47706-0959                                           Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $436,610.19
          Budreck Truck Lines, Inc.                                           Contingent
          2642 Joseph Ct.                                                     Unliquidated
          University Park, IL 60484                                           Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $150.00
          C&C Pest Control                                                    Contingent
          348 East North Ave.                                                 Unliquidated
          Melrose Park, IL 60164                                              Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Central States Funds                                                Contingent
          ATTN: Matthew Wesley, Law Dept.
          8647 W. Higgins Road
                                                                              Unliquidated
          Chicago, IL 60631                                                   Disputed
          Date(s) debt was incurred 6/24/2019                                                Central States, Southeast and Southwest Areas
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Pension Fund, et al. v. Richwill Enterprises, Inc., Case No.
                                                                             19-cv-04207, U.S. Dist. Court, N.D. Ill.
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $59,796.10
          Central States Pension H&W Funds                                    Contingent
          Dept. 10291                                                         Unliquidated
          8647 W. Higgins Rd.                                                 Disputed
          Palatine, IL 60055
                                                                             Basis for the claim:    Employee Insurance
          Date(s) debt was incurred See Attachment 3
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $22,922.52
          CNA Insurance                                                       Contingent
          P.O. Box 790094                                                     Unliquidated
          Saint Louis, MO 63179-0094                                          Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                          Desc Main
                                                                  Document     Page 18 of 107
 Debtor       Richwill Enterprises, Inc.                                                              Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,908.51
          Comcast                                                             Contingent
          P.O. Box 3001                                                       Unliquidated
          Southeastern, PA 19398-3001                                         Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,077.02
          Delex Transport, Inc.                                               Contingent
          1526 Canyon Run Road                                                Unliquidated
          Naperville, IL 60565                                                Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,835.64
          Flood Brothers Disposal                                             Contingent
          17 E 609 14th St.                                                   Unliquidated
          Oakbrook Terrace, IL 60181                                          Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $134,759.91
          Local 781 H&W Fund                                                  Contingent
          135 S. LaSalle St. Dept. 1893                                       Unliquidated
          Chicago, IL 60603                                                   Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $19,846.75
          Martin Cartage & Express                                            Contingent
          P.O. Box 661005                                                     Unliquidated
          Chicago, IL 60666                                                   Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Miscellaneous Warehousemen's Local                                  Contingent
          781 Health & Welfare Fund
          747 Church Road, Building D
                                                                              Unliquidated
          Elmhurst, IL 60126                                                  Disputed
          Date(s) debt was incurred 6/4/2019                                                  Miscellaneous Warehousemen's Local 781 Health &
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Welfare Fund v. Richwill Enterprises, Case No. 19-cv-3719, U.S. Dist.
                                                                             Court, N.D. Ill.
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          MKM Enterprises, Inc.                                               Contingent
          3607 W. 116th St.                                                   Unliquidated
          Chicago, IL 60665-3576                                              Disputed
          Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Intercompany Payables
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                          Desc Main
                                                                  Document     Page 19 of 107
 Debtor       Richwill Enterprises, Inc.                                                              Case number (if known)
              Name

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $3,784.00
           PDS Logistics                                                      Contingent
           7501 Industrial Dr.                                                Unliquidated
           Forest Park, IL 60130                                              Disputed
           Date(s) debt was incurred     See Attachment 3                    Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $10,472.14
           Perishable Distribution Solution                                   Contingent
           P.O. Box 7769                                                      Unliquidated
           Carol Stream, IL 60197                                             Disputed
           Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $13,358.19
           Southwest Town Mechanical                                          Contingent
           10450 W. 163rd Place                                               Unliquidated
           Chicago, IL 60647-5445                                             Disputed
           Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $5,637.52
           US Gas                                                             Contingent
           11618 S. Mayfield                                                  Unliquidated
            IL 60806-6010                                                     Disputed
           Date(s) debt was incurred     See Attachment 3                    Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $27,118.84
           Veteran's Truck Lines                                              Contingent
           800 Black Hawk Dr.                                                 Unliquidated
           Burlington, WI 53105                                               Disputed
           Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $6,738.10
           Wilson Lines                                                       Contingent
           2131 2nd Ave.                                                      Unliquidated
           Newport, MN 55055                                                  Disputed
           Date(s) debt was incurred     See Attachment 3                    Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,438.98
           Zone Mechanical, Inc.                                              Contingent
           12539 Holiday Dr.                                                  Unliquidated
           Alsip, IL 60803                                                    Disputed
           Date(s) debt was incurred See Attachment 3
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                  Desc Main
                                                                  Document     Page 20 of 107
 Debtor       Richwill Enterprises, Inc.                                                         Case number (if known)
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       Patrick N. Ryan
           Baum Sigman Auerbach & Neuman, Ltd.                                                   Line      3.15
           200 W. Adams St., Ste. 2200
           Chicago, IL 60606                                                                           Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                     18,423.48
 5b. Total claims from Part 2                                                                        5b.    +     $                  2,584,154.19

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    2,602,577.67




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                      Desc Main
                                                                  Document     Page 21 of 107
 Fill in this information to identify the case:

 Debtor name         Richwill Enterprises, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                  Real Property Lease
              lease is for and the nature of              5720 W. 118th Street
              the debtor's interest

                  State the term remaining                Lease Cancelled
                                                                                         Berry Global, Inc.
              List the contract number of any                                            101 Oakley Street
                    government contract                                                  Evansville, IN 47710


 2.2.         State what the contract or                  General Liability Policy
              lease is for and the nature of              509979086
              the debtor's interest                       Insurance Policies
                                                          Audit Premiums
                                                          2/1/2018 - 1/31/2019
                                                          (Also effects CNA
                                                          Policy 5099739041
                                                          listed separately)
                                                          Policy Cancelled
                                                          Effective 12/9/2019
                  State the term remaining
                                                                                         CNA Insurance
              List the contract number of any                                            P.O. Box 760094
                    government contract       2/1/2019 - 2/1/2020                        Saint Louis, MO 63179-0094


 2.3.         State what the contract or                  Commercial Umbrella
              lease is for and the nature of              Policy No. 5099739346
              the debtor's interest                       Cancelled Effective
                                                          12/9/2019
                  State the term remaining                2.1.2019 - 2/1/2020
                                                                                         CNA Insurance
              List the contract number of any                                            P.O. Box 790094
                    government contract                                                  Saint Louis, MO 63179-0094


 2.4.         State what the contract or                  General Liability Policy
              lease is for and the nature of              No. 5099739086
              the debtor's interest
                                                                                         CNA Insurance
                  State the term remaining                                               P.O. Box 790094
                                                                                         Saint Louis, MO 63179-0094

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                Desc Main
                                                                  Document     Page 22 of 107
 Debtor 1 Richwill Enterprises, Inc.                                                          Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

             List the contract number of any
                   government contract


 2.5.        State what the contract or                   Business Auto
             lease is for and the nature of               Insurance Policy No.
             the debtor's interest                        5099739394
                                                          Cancelled Effective
                                                          12/9/2019
                  State the term remaining                2/1/2019 - 2/1/2020
                                                                                      CNA Insurance
             List the contract number of any                                          P.O. Box 790094
                   government contract                                                Saint Louis, MO 63179-0094


 2.6.        State what the contract or                   Business Service Order
             lease is for and the nature of               Agreement
             the debtor's interest                        Contract Cancelled and
                                                          Equipment Returned
                  State the term remaining
                                                                                      Comcast Business
             List the contract number of any                                          41112 Concept Dr.
                   government contract                                                Plymouth, MI 48170-4253


 2.7.        State what the contract or                   Boiler & Machinery
             lease is for and the nature of               Policy FBP 2329045
             the debtor's interest                        Cancelled Effective
                                                          12/9/2019
                  State the term remaining                2/1/2019 - 2/1/2020
                                                                                      Hartford Steam Boiler & Inspection
             List the contract number of any                                          P.O. Box 70658
                   government contract                                                Chicago, IL 60673-0658


 2.8.        State what the contract or                   Commercial Inland
             lease is for and the nature of               Marine, Policy No.
             the debtor's interest                        6046118347
                                                          Policy Cancelled
                                                          Effective December 9,
                                                          2019
                  State the term remaining                3/1/2019 - 3/1/2020         Inland Marine
                                                                                      c/o CNA Insurance
             List the contract number of any                                          P.O. Box 790094
                   government contract                                                Saint Louis, MO 63179-0094


 2.9.        State what the contract or                   Workers Compensation
             lease is for and the nature of               Policy No. 5099739041
             the debtor's interest                        Insurance Policies
                                                          Audit Premiums
                                                          2/1/2018 - 1/31/2019
                                                          (Also effects CNA
                                                          Policy 5099739086
                                                          listed separately)          Transportation Insurance Co.
                                                          Policy Cancelled            P.O. Box 98932
                                                          Effective 12/9/2019         Chicago, IL 60693-8932
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30               Desc Main
                                                                  Document     Page 23 of 107
 Debtor 1 Richwill Enterprises, Inc.                                                         Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                2/1/2019 - 2/1/2020

             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                 Desc Main
                                                                  Document     Page 24 of 107
 Fill in this information to identify the case:

 Debtor name         Richwill Enterprises, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                              Desc Main
                                                                  Document     Page 25 of 107


 Fill in this information to identify the case:

 Debtor name         Richwill Enterprises, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $1,797,535.00
       From 4/01/2019 to Filing Date
                                                                                                Other Scrap Sales

       For prior year:                                                                          Operating a business                              $6,824,805.00
       From 4/01/2018 to 3/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                              $7,017,502.00
       From 4/01/2017 to 3/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                  Desc Main
                                                                  Document     Page 26 of 107
 Debtor       Richwill Enterprises, Inc.                                                                Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attachment 4                                                                            $118,344.29            Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other  Paid by MKM
                                                                                                                                 Enterprises Inc. for Benefit of
                                                                                                                                 Richwill Enterprises, Inc.

       3.2.
               See Attachment 4                                                                            $119,962.52            Secured debt
               Vendors                                                                                                            Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.3.
               See Attachment 4                                                                             $55,003.40            Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other   Payroll Tax/Union
                                                                                                                                 Dues


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Karen Reinschreiber                                         12/9/2019                        $80,000.00           Loan Repayment; Paid by MKM
               3607 W. 116th Place                                                                                               Enterprises Inc. for Benefit of
               Chicago, IL 60655                                                                                                 Richwill Enterprises, Inc.
               Shareholder

       4.2.    Lynette Wasielewski                                         12/9/2019                        $18,000.00           Loan Repayment; Paid by MKM
               3607 W. 116th Place                                                                                               Enterprises Inc. for Benefit of
               Palatine, IL 60055                                                                                                Richwill Enterprises, Inc.
               Shareholder

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                Desc Main
                                                                  Document     Page 27 of 107
 Debtor       Richwill Enterprises, Inc.                                                                Case number (if known)



       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case            Court or agency's name and                Status of case
               Case number                                                                 address
       7.1.    Central States, Southeast and                     791 Labor                 U.S. District Court, N.D.                    Pending
               Southwest Areas Pension                                                     Illinois                                   On appeal
               Fund, et al. v. Richwill                                                    219 South Dearborn Street
                                                                                                                                      Concluded
               Enterprises, Inc.                                                           Chicago, IL 60604
               19-cv-04207

       7.2.    Miscellaneous                                     791 Labor - Erisa         U.S. District Court, N.D. Ill.               Pending
               Warehouseman's Local 781                                                    219 S. Dearborn Street                     On appeal
               Health & Welfare Fund v.                                                    Chicago, IL 60604
                                                                                                                                      Concluded
               Richwill Enterprises, Inc.
               19-cv-03719

       7.3.    All-Star Delivery Systems,                        190 Contract              United States Dist. Ct., N.D.              Pending
               Inc. v. Richwill Enterprises,                                               Ill.                                       On appeal
               Inc.                                                                        219 S. Dearborn St.                          Concluded
               19-cv-02167                                                                 Chicago, IL 60640

       7.4.    Law Office of Joel E. Rabb v.                     Legal Fees                Circuit Court of Cook                      Pending
               1443 W. 41st St, et al.                                                     County                                     On appeal
               2019-M1-117970                                                              50 W. Washington Street,                     Concluded
                                                                                           Room 802
                                                                                           Chicago, IL 60602


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                   Desc Main
                                                                  Document     Page 28 of 107
 Debtor        Richwill Enterprises, Inc.                                                                   Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     FrankGecker LLP
                 1327 W. Washington Blvd.,
                 Ste. 5G-H
                 Chicago, IL 60607                                                                                             7/12/2019                 $7,500.00

                 Email or website address


                 Who made the payment, if not debtor?
                 MKM Enterprises, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To
       14.1.     1443 W. 41st St.                                                                                            1969 to 12/9/2019
                 Chicago, IL 60609

 Part 8:       Health Care Bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                           Desc Main
                                                                  Document     Page 29 of 107
 Debtor        Richwill Enterprises, Inc.                                                               Case number (if known)




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                       Nature of the business operation, including type of services        If debtor provides meals
                                                                 the debtor provides                                                 and housing, number of
                                                                                                                                     patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Customer names, addresses, telephone numbers and records of
                  Purchases
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was           Last balance
                 Address                                         account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     MB Financial                                    XXXX-0850                 Checking                  Fifth Third                         $0.00
                                                                                           Savings                   Purchased MB
                                                                                                                      Financial on
                                                                                           Money Market
                                                                                                                      5/16/2019 -
                                                                                           Brokerage                 account
                                                                                           Other                     transferred


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                             Best Case Bankruptcy
                  Case 19-35665                   Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                           Desc Main
                                                                  Document     Page 30 of 107
 Debtor      Richwill Enterprises, Inc.                                                                 Case number (if known)




       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       1443 W. 41st St. Garage                                       Karen Reinschreiber                  Corporate Records                     No
       Chicago, IL 60609                                             Lynette Wasielewski                                                        Yes
                                                                     3607 W. 116th Place
                                                                     Chicago, IL 60655



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or descr bes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                                  Desc Main
                                                                  Document     Page 31 of 107
 Debtor      Richwill Enterprises, Inc.                                                                 Case number (if known)




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Lynette Wasielewski                                                                                                        1980 - 2019
                    3607 W. 116th Place
                    Chicago, IL 60655

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       James Egan & Associates                                                                                                    1984 - 2018
                    13130 Georgetown Drive
                    Orland Park, IL 60462

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Lynette Wasielewski
                    3607 W. 116th Place
                    Chicago, IL 60655
       26c.2.       James Egan & Associates
                    13130 Georgetown Dr.
                    Orland Park, IL 60462

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                              Desc Main
                                                                  Document     Page 32 of 107
 Debtor      Richwill Enterprises, Inc.                                                                 Case number (if known)



               Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
               inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Karen Reinschreiber                            3607 W. 116th Place                                 President                              50%
                                                      Chicago, IL 60655

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Lynette Wasielewski                            3607 W. 116th Place                                 Corporate Secretary                    50%
                                                      Chicago, IL 60655



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates               Reason for
                                                                 property                                                                    providing the value
       30.1 Karen Reinschreiber                                  Salary: 164,151; Deferred Compensation:
       .    3607 W. 116th Place                                  63,814.
               Chicago, IL 60655                                 Total: 227,965                                                              1/1 - 12/13/2019

               Relationship to debtor
               Shareholder


       30.2 Lynn Wasielewski                                     Salary: 164,151; Deferred Compensation:                                     Salaries and
       .    3607 W. 116th Place                                  64,282                                                  1/1 -               Deferred
               Chicago, IL 60655                                 Total: 228,433                                          12/13/2019          Compensation

               Relationship to debtor
               Shareholder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Not a "Consolidated" Group which requires "Parent/Sub." Richwill                                           EIN:
    Enterprises, Inc. is a member of a "Brother/Sister" Controled Group




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                            Desc Main
                                                                  Document     Page 33 of 107
 Debtor      Richwill Enterprises, Inc.                                                                 Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Central States Pension H&W Funds                                                                           EIN:




                                           REMAINDER OF PAGE INTENTIONALLY BLANK




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                               Best Case Bankruptcy
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 34 of 107
                  Case 19-35665                   Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                       Desc Main
                                                                  Document     Page 35 of 107
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Northern District of Illinois
 In re       Richwill Enterprises, Inc.                                                                        Case No.
                                                                                    Debtor(s)                  Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                    7,500.00
              Prior to the filing of this statement I have received                                        $                    7,500.00
              Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           MKM Enterprises, Inc.

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of officers or shareholders on any action taken by the Trustee or on behalf of the estate.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 18, 2019                                                             /s/ Frances Gecker
     Date                                                                          Frances Gecker
                                                                                   Signature of Attorney
                                                                                   FrankGecker LLP
                                                                                   1327 W. Washington Blvd., Ste. 5G-H
                                                                                   Chicago, IL 60607
                                                                                   312-276-1400 Fax: 312-276-0035
                                                                                   fgecker@fgllp.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 36 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 37 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 38 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 39 of 107
                 Case 19-35665                    Doc 1          Filed 12/18/19 Entered 12/18/19 17:19:30                 Desc Main
                                                                  Document     Page 40 of 107



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Richwill Enterprises, Inc.                                                                     Case No.
                                                                                 Debtor(s)                 Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Richwill Enterprises, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 December 18, 2019                                                   /s/ Frances Gecker
 Date                                                                Frances Gecker
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Richwill Enterprises, Inc.
                                                                     FrankGecker LLP
                                                                     1327 W. Washington Blvd., Ste. 5G-H
                                                                     Chicago, IL 60607
                                                                     312-276-1400 Fax:312-276-0035
                                                                     fgecker@fgllp.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                             Document     Page 41 of 107

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      Al-Amin Brothers Transport
                      P.O. Box 3176
                      Carol Stream, IL 60132-3176


                      Antler Trucking Co.
                      3001 N. Broadway St.
                      Saint Louis, MO 63147


                      Berry Global, Inc.
                      101 Oakley Street
                      Evansville, IN 47710


                      Berry Plastics Corp.
                      P.O. Box 959
                      Evansville, IN 47706-0959


                      Budreck Truck Lines, Inc.
                      2642 Joseph Ct.
                      University Park, IL 60484


                      C&C Pest Control
                      348 East North Ave.
                      Melrose Park, IL 60164


                      Central States Funds
                      ATTN: Matthew Wesley, Law Dept.
                      8647 W. Higgins Road
                      Chicago, IL 60631


                      Central States Pension H&W Funds
                      Dept. 10291
                      8647 W. Higgins Rd.
                      Palatine, IL 60055


                      CNA Insurance
                      P.O. Box 790094
                      Saint Louis, MO 63179-0094


                      Comcast
                      P.O. Box 3001
                      Southeastern, PA 19398-3001


                      Comcast Business
                      41112 Concept Dr.
                      Plymouth, MI 48170-4253
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 42 of 107


                  Steven Degraf
                  11349 S. Lamon
                  Alsip, IL 60803


                  Delex Transport, Inc.
                  1526 Canyon Run Road
                  Naperville, IL 60565


                  Department of the Treasury
                  Internal Revenue Service
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346


                  Amani Fernandez
                  13300 S. Baltimore
                  Chicago, IL 60603


                  Steven Fernandez
                  10741 Avenue C
                  Chicago, IL 60617


                  Flood Brothers Disposal
                  17 E 609 14th St.
                  Oakbrook Terrace, IL 60181


                  Hartford Steam Boiler & Inspection
                  P.O. Box 70658
                  Chicago, IL 60673-0658


                  Illinois Department of Revenue
                  Bankruptcy Section
                  P.O. Box 64338
                  Chicago, IL 60664-0338


                  Inland Marine
                  c/o CNA Insurance
                  P.O. Box 790094
                  Saint Louis, MO 63179-0094


                  Kurt Kennedy
                  456 W. 44th St.
                  Chicago, IL 60609
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 43 of 107


                  Louis Kennedy
                  4530 S. Lowe Avenue
                  Chicago, IL 60609


                  Local 781 H&W Fund
                  135 S. LaSalle St. Dept. 1893
                  Chicago, IL 60603


                  Noel Lopez
                  5249 S. Luna
                  Chicago, IL 60638


                  Martin Cartage & Express
                  P.O. Box 661005
                  Chicago, IL 60666


                  Brendon McMahon
                  6234 W. 92nd St.
                  Oak Lawn, IL 60453


                  Miscellaneous Warehousemen's Local
                  781 Health & Welfare Fund
                  747 Church Road, Building D
                  Elmhurst, IL 60126


                  MKM Enterprises, Inc.
                  3607 W. 116th St.
                  Chicago, IL 60665-3576


                  Israel Moreu
                  4358 S. Richmond
                  Chicago, IL 60632


                  Oscar Mota
                  3428 W. 72nd St.
                  Chicago, IL 60629


                  Luis Navarro
                  292 Hillcrest Dr.
                  Dyer, IN 46311


                  Patrick N. Ryan
                  Baum Sigman Auerbach & Neuman, Ltd.
                  200 W. Adams St., Ste. 2200
                  Chicago, IL 60606
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 44 of 107


                  PDS Logistics
                  7501 Industrial Dr.
                  Forest Park, IL 60130


                  Perishable Distribution Solution
                  P.O. Box 7769
                  Carol Stream, IL 60197


                  Rick Principato
                  3011 W. 111th St., #2
                  Chicago, IL 60655


                  Joshua Prude
                  3616 W. Douglas, Apt. 12
                  Chicago, IL 60623


                  Juan M. Ruiz
                  8632 S. Manistee
                  Chicago, IL 60617


                  Ricky J. Scialabba
                  4355 S. Emerald
                  Chicago, IL 60609


                  Southwest Town Mechanical
                  10450 W. 163rd Place
                  Chicago, IL 60647-5445


                  Transportation Insurance Co.
                  P.O. Box 98932
                  Chicago, IL 60693-8932


                  US Gas
                  11618 S. Mayfield
                  IL 60806-6010


                  Jose Velez, Jr.
                  530 W. 43rd P.
                  Chicago, IL 60609


                  Samuel Velez
                  4358 S. Richmond
                  Chicago, IL 60632
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 45 of 107


                  Veteran's Truck Lines
                  800 Black Hawk Dr.
                  Burlington, WI 53105


                  Frank Villagomez
                  530 W. 43rd Pl.
                  Chicago, IL 60609


                  Wilson Lines
                  2131 2nd Ave.
                  Newport, MN 55055


                  Zone Mechanical, Inc.
                  12539 Holiday Dr.
                  Alsip, IL 60803
    Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                             Document     Page 46 of 107

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      Al-Amin Brothers Transport
                      P.O. Box 3176
                      Carol Stream, IL 60132-3176


                      Antler Trucking Co.
                      3001 N. Broadway St.
                      Saint Louis, MO 63147


                      Berry Global, Inc.
                      101 Oakley Street
                      Evansville, IN 47710


                      Berry Plastics Corp.
                      P.O. Box


                      Budreck Truck Lines, Inc.
                      2642 Joseph Ct.
                      University Park, IL 60484


                      C&C Pest Control
                      348 East North Ave.
                      Melrose Park, IL 60164


                      Central States Funds
                      ATTN: Matthew Wesley, Law Dept.
                      8647 W. Higgins Road
                      Chicago, IL 60631


                      Central States Pension H&W Funds
                      Dept. 10291
                      8647 W. Higgins Rd.
                      Palatine, IL 60055


                      CNA Insurance
                      P.O. Box 790094
                      Saint Louis, MO 63179-0094


                      CNA Insurance
                      P.O. Box 760094
                      Saint Louis, MO 63179-0094


                      Comcast
                      P.O. Box 3001
                      Southeastern, PA 19398-3001
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 47 of 107


                  Comcast Business
                  41112 Concept Dr.
                  Plymouth, MI 48170-4253


                  Steven Degraf
                  11349 S. Lamon
                  Alsip, IL 60803


                  Delex Transport, Inc.
                  1526 Canyon Run Road
                  Naperville, IL 60565


                  Department of the Treasury
                  Internal Revenue Service
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346


                  Amani Fernandez
                  13300 S. Baltimore
                  Chicago, IL 60603


                  Steven Fernandez
                  10741 Avenue C
                  Chicago, IL 60617


                  Flood Brothers Disposal
                  17 E 609 14th St.
                  Oakbrook Terrace, IL 60181


                  Hartford Steam Boiler & Inspection
                  P.O. Box 70658
                  Chicago, IL 60673-0658


                  Illinois Department of Revenue
                  Bankruptcy Section
                  P.O. Box 64338
                  Chicago, IL 60664-0338


                  Inland Marine
                  c/o CNA Insurance
                  P.O. Box 790094
                  Saint Louis, MO 63179-0094
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 48 of 107


                  Kurt Kennedy
                  456 W. 44th St.
                  Chicago, IL 60609


                  Louis Kennedy
                  4530 S. Lowe Avenue
                  Chicago, IL 60609


                  Local 781 H&W Fund
                  135 S. LaSalle St. Dept. 1893
                  Chicago, IL 60603


                  Noel Lopez
                  5249 S. Luna
                  Chicago, IL 60638


                  Martin Cartage & Express
                  P.O. Box 661005
                  Chicago, IL 60666


                  Brendon McMahon
                  6234 W. 92nd St.
                  Oak Lawn, IL 60453


                  Miscellaneous Warehousemen's Local
                  781 Health & Welfare Fund
                  747 Church Road, Building D
                  Elmhurst, IL 60126


                  MKM Enterprises, Inc.
                  3607 W. 116th St.
                  Chicago, IL 60665-3576


                  Israel Moreu
                  4358 S. Richmond
                  Chicago, IL 60632


                  Oscar Mota
                  3428 W. 72nd St.
                  Chicago, IL 60629


                  Luis Navarro
                  292 Hillcrest Dr.
                  Dyer, IN 46311
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 49 of 107


                  Patrick N. Ryan
                  Baum Sigman Auerbach & Neuman, Ltd.
                  200 W. Adams St., Ste. 2200
                  Chicago, IL 60606


                  PDS Logistics
                  7501 Industrial Dr.
                  Forest Park, IL 60130


                  Perishable Distribution Solution
                  P.O. Box 7769
                  Carol Stream, IL 60197


                  Rick Principato
                  3011 W. 111th St., #2
                  Chicago, IL 60655


                  Joshua Prude
                  3616 W. Douglas, Apt. 12
                  Chicago, IL 60623


                  Juan M. Ruiz
                  8632 S. Manistee
                  Chicago, IL 60617


                  Ricky J. Scialabba
                  4355 S. Emerald
                  Chicago, IL 60609


                  Southwest Town Mechanical
                  10450 W. 163rd Place
                  Chicago, IL 60647-5445


                  Transportation Insurance Co.
                  P.O. Box 98932
                  Chicago, IL 60693-8932


                  US Gas
                  11618 S. Mayfield
                  IL 60806-6010


                  Jose Velez, Jr.
                  530 W. 43rd P.
                  Chicago, IL 60609
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 50 of 107


                  Samuel Velez
                  4358 S. Richmond
                  Chicago, IL 60632


                  Veteran's Truck Lines
                  800 Black Hawk Dr.
                  Burlington, WI 53105


                  Frank Villagomez
                  530 W. 43rd Pl.
                  Chicago, IL 60609


                  Wilson Lines
                  2131 2nd Ave.
                  Newport, MN 55055


                  Zone Mechanical, Inc.
                  12539 Holiday Dr.
                  Alsip, IL 60803
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 51 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 52 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 53 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 54 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 55 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 56 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 57 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 58 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 59 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 60 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 61 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 62 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 63 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 64 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 65 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 66 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 67 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 68 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 69 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 70 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 71 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 72 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 73 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 74 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 75 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 76 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 77 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 78 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 79 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 80 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 81 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 82 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 83 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 84 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 85 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 86 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 87 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 88 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 89 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 90 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 91 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 92 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 93 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 94 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 95 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 96 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 97 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 98 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                         Document     Page 99 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 100 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 101 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 102 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 103 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 104 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 105 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 106 of 107
Case 19-35665   Doc 1   Filed 12/18/19 Entered 12/18/19 17:19:30   Desc Main
                        Document      Page 107 of 107
